Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-3, and 5-20 are pending in this application [7/15/2022].
Claims 18-20 have been added [7/15/2022].

Response to Arguments
Applicant’s arguments, see page 7 last paragraph to page 10 second paragraph, filed 7/15/2022, with respect to the rejection(s) of claim(s) 1-3 and 5-17 under 35 USC 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mori (US-2020/0278632).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurimoto et al. (US-2021/0021725) in view of Mori (US-2020/0278632).
As to Claim 1, Kurimoto teaches ‘An image forming apparatus comprising: an image reading device including: a document placing table including an image reader configured to read an image of a document sheet placed on the document placing table [par 0022, 0029 – image forming apparatus includes an image reader that includes a document platen to read an image]; and an auto document feeder rotatably supported by the document placing table such that the auto document feeder is rotatable between a closed position and an opened position, the auto document feeder covering an upper surface of the document placing table when located at the closed position, and the auto document feeder uncovering the upper surface of the document placing table when located at the opened position [par 0031-0033 – automatic document feeding device provided above the image reader that can be opened and closed for the image reader], wherein the auto document feeder includes: a first tray which is one of a document tray and a document discharge tray, the document tray being configured to support the document sheet before the image is read by the image reader, and the document discharge tray being configured to support the document sheet after the image is read by the image reader; a second tray arranged below the first tray with a space between the first tray and the second tray, the second tray being the other of the document tray and the document discharge tray; a conveyer configured to convey the document sheet from the document tray toward the document discharge tray [Figs 1 (16, 19), 3 (15), par 0033-0034 – document set tray (i.e. first tray) is where documents are set and sequentially conveyed by document conveyance mechanism (i.e. conveyer) and document discharge tray (i.e. second tray) where documents are discharged to]’.
Kurimoto does not disclose expressly ‘a front wall arranged on a front side with respect to the first tray, the front wall being formed with a cutout part through which a front part of the space is opened along a width direction perpendicular to both an up-down direction and a front-rear direction , wherein the first tray is arranged entirely on a rearward side of the front wall in the front-rear direction; and a hand grip arranged on an upper periphery of the cutout part of the front wall, the hand grip configured to be gripped by a user and lifted when the auto document feeder is rotated from the closed position toward the opened position; an operation panel arranged on the same side as the conveyer in the width direction; and a main body arranged below the document placing table, the main body including an image forming part configured to form an image on a sheet’.
Mori teaches ‘a front wall arranged on a front side with respect to the first tray, the front wall being formed with a cutout part through which a front part of the space is opened along a width direction perpendicular to both an up-down direction and a front-rear direction, wherein the first tray is arranged entirely on a rearward side of the front wall in the front-rear direction [See Fig 1 below – front wall, first tray, cutout part]; and a hand grip arranged on an upper periphery of the cutout part of the front wall, the hand grip configured to be gripped by a user and lifted when the auto document feeder is rotated from the closed position toward the opened position [See Fig 1 (34) below, par 0027 – hand grip, cutout part, front wall]; an operation panel arranged on the same side as the conveyer in the width direction; and a main body arranged below the document placing table, the main body including an image forming part configured to form an image on a sheet [Fig 1 (5) below, par 0021-0023, 0030 – control panel and image forming unit]’.
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 1.

As to Claim 2, Kurimoto teaches ‘wherein the first tray is the document tray, and wherein the second tray is the document discharge tray [Figs 1 (16, 19), par 0033-0034 – document set tray (i.e. first tray) is where documents are set and document discharge tray (i.e. second tray) where documents are discharged to]’. 

As to Claim 3, Kurimoto teaches ‘wherein the first tray is rotatable between a first position and a second position above the first position, and wherein, a part of the first tray which does not overlap the front wall when viewed from a front side of the first tray is located on a rear side with respect to another part of the first tray which overlaps the front wall when viewed from the front side of the first tray [Figs 1, 4-6 (16, B1), par 0051-0053 – document set tray is pivotable about a second shaft in a direction of arrow B1, where as seen in the figures does not overlap the front surface of the image forming apparatus but can look as it overlaps the front surface at times]’. 

As to Claim 5, Mori teaches ‘wherein a lower surface of the hand grip inclines downward toward a rear side in the front-rear direction [See Fig 1 below – hand grip]’. 
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 5.

As to Claim 6, Mori teaches ‘wherein the conveyer and the second tray are arranged at different positions in the width direction, and wherein a lower surface of the hand grip inclines upward toward a direction from the conveyer to the second tray [See Fig 1 below – second tray and hand grip]’. 
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 6.

As to Claim 7, Kurimoto teaches ‘wherein a front surface of the auto document feeder is arranged on a same plane as a front surface of the document placing table or inward with respect to the front surface of the document placing table [Fig 1 (10, 40) – automatic document feeder’s front surface is the same as front surface of image reader]’. 

As to Claim 8, Kurimoto teaches ‘wherein both side surfaces of the auto document feeder in the front-rear direction are positioned in same planes as both side surfaces of the document placing table in the front-rear direction, respectively, or inward with respect to both side surfaces of the document placing table in the front-rear direction, respectively [Fig 1 (10, 40) – automatic document feeder’s side surface is the same as side surface of image reader]’. 

As to Claim 9, Mori teaches ‘wherein a part of the second tray, which is arranged immediately below the hand grip, inclines upward toward a front side in the front-rear direction [See Fig 1 below – second tray and hand grip]’. 
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 9.

As to Claim 10, Mori teaches ‘wherein a rear surface of the front wall, which is positioned on a front side with respect to the second tray and between the cutout part and the conveyer, inclines frontward toward the cutout part in the width direction [See Fig 1 below – front wall, second tray and cutout part]’. 
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 10.

As to Claim 11, Mori teaches ‘wherein the operation panel is arranged on a front side with respect to the conveyer and at a front end of the document placing table, the operation panel including a touch panel, wherein the touch panel is arranged at a position different from a position of the hand grip in the width direction, and wherein, when viewed from a front side of the front-rear direction, a side end part of the hand grip, on a side of the conveyer, is positioned between one of side ends of the operation panel and one of side ends of the touch panel in the width direction [See Fig 1 (5) below, par 0027, 0030 – control panel includes a display such as a touch screen and ADF (which has a conveyor)]’.
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 11.

As to Claim 12, Mori teaches ‘further comprising a sheet discharge tray configured to support a sheet on which an image is formed by the image forming part, wherein, when viewed from a front side in the front-rear direction, at least part of the hand grip is positioned to overlap the sheet discharge tray in the width direction [See Fig 1 (6), par 0023-0024 – sheet discharge tray and hand grip]’.  
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 12.

As to Claim 13, Mori teaches ‘wherein, when viewed from the front side in the front-rear direction, the operation panel is arranged at a position different from the sheet discharge tray in the width direction [See Fig 1 (6, 5) below, par 0023-0024, 0030 – sheet discharge tray and control panel]’.
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 13.

As to Claim 14, Kurimoto teaches ‘An image forming apparatus comprising: an image reading device including: a document placing table including an image reader configured to read an image of a document sheet placed on the document placing table [par 0022, 0029 – image forming apparatus includes an image reader that includes a document platen to read an image]; and an auto document feeder rotatably supported by the document placing table such that the auto document feeder is rotatable between a closed position and an opened position, and the auto document feeder covering an upper surface of the document placing table when located at the closed position, the auto document feeder uncovering the upper surface of the document placing table when located at the opened position [par 0031-0033 – automatic document feeding device provided above the image reader that can be opened and closed for the image reader], the auto document feeder including: a first tray which is one of a document tray and a document discharge tray; a second tray arranged below the first tray with a space between the first tray and the second tray, the second tray being the other of the document tray and the document discharge tray; a conveyer configured to convey the document sheet from the document tray toward the document discharge tray [Figs 1 (16, 19), 3 (15), par 0033-0034 – document set tray (i.e. first tray) is where documents are set and sequentially conveyed by document conveyance mechanism (i.e. conveyer) and document discharge tray (i.e. second tray) where documents are discharged to]’.
Kurimoto does not disclose expressly ‘a front wall arranged on a front side with respect to the first tray, the front wall being formed with a cutout part through which a front part of the space is opened along a width direction perpendicular to both an up-down direction and a front-rear direction, wherein the front wall includes a recessed part on an upper periphery of the cutout part, and the first tray is arranged entirely on a rearward side of the front wall in the front-rear direction; and a hand grip arranged on an upper periphery of the cutout part of the front wall, the hand grip configured to be gripped by a user and lifted when the auto document feeder is rotated from the closed position toward the opened position; an operation panel arranged on the same side as the conveyer in the width direction; and a main body arranged below the document placing table, the main body including an image forming part configured to form an image on a sheet’.
Mori teaches ‘a front wall arranged on a front side with respect to the first tray, the front wall being formed with a cutout part through which a front part of the space is opened along a width direction perpendicular to both an up-down direction and a front-rear direction, wherein the front wall includes a recessed part on an upper periphery of the cutout part, and the first tray is arranged entirely on a rearward side of the front wall in the front-rear direction [See Fig 1 below – front wall, first tray, cutout part]; and a hand grip arranged on an upper periphery of the cutout part of the front wall, the hand grip configured to be gripped by a user and lifted when the auto document feeder is rotated from the closed position toward the opened position [See Fig 1 (34) below, par 0027 – hand grip, cutout part, front wall]; an operation panel arranged on the same side as the conveyer in the width direction; and a main body arranged below the document placing table, the main body including an image forming part configured to form an image on a sheet [Fig 1 (5) below, par 0021-0023, 0030 – control panel and image forming unit]’.
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 14.

As to Claim 15, Mori teaches ‘wherein the recessed part includes an inclined surface which inclines downward toward a rear side in the front-rear direction [See Fig 1 below – hand grip, cutout part and front wall]’. 
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 15.

As to Claim 16, Mori teaches ‘wherein the recessed part includes a front surface extending downward from a rear end of the inclined surface [See Fig 1 below – hand grip, cutout part and front wall’.
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 16.

As to Claim 17, Mori teaches ‘wherein the hand grip has a recessed part formed from a front surface to a lower surface of the front wall [See Fig 1 below – hand grip and front wall]’.
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 17.

As to Claim 18, Mori teaches ‘wherein the hand grip is disposed between left and right surfaces of the front wall formed in the width direction [See Fig 1 below – hand grip and front wall]’.  
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 18.

As to Claim 19, Mori teaches ‘wherein the first tray has a cutout portion at a front-right side, the cutout portion not overlapping the front wall in the front-rear direction [See Fig 1 below – first tray and tray cutout]’.  
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 19.

As to Claim 20, Mori teaches ‘wherein the first tray has a cutout portion at a front-right side, the cutout portion not overlapping the front wall in the front-rear direction [See Fig 1 below – first tray and tray cutout]’.
Kurimoto and Mori are analogous art because they are from the same field of endeavor, namely image forming apparatuses. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include a front wall with a cutout part, hand grip, and control panel in relation to the different trays, as taught by Mori. The motivation for doing so would have been to allowing a user to pivotally move the auto document feeder (“ADF”) of the document cover. Therefore, it would have been obvious to combine Mori with Kurimoto to obtain the invention as specified in claim 20.
Note Picture

    PNG
    media_image1.png
    631
    513
    media_image1.png
    Greyscale






Conclusion
The prior art of record
a. US Publication No.	2020/0278632
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
b. US Publication No.	2020/0285188
c. US Publication No.	2020/0288028
d. US Publication No.	2020/0382674
e. US Publication No.	2017/0367315


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677